Citation Nr: 1019927	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2006, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO. A 
transcript of that hearing has been associated with the 
claims file.

In January 2007, the Board reopened the Veteran's claim for 
service connection for a low back disorder because the prior 
final RO denial in January 1984 was premised on a finding 
that there was no current low back disorder but there was now 
new and material evidence showing that the Veteran had a 
chronic low back disorder which related to an unestablished 
fact necessary to substantiate the claim.  However, the Board 
remanded the claim for additional development, consisting of 
an examination for the purpose of obtaining a VA nexus 
opinion.  

After the requested development was undertaken, the case was 
returned to the Board.  A June 2009 Board decision denied 
service connection for a low back disorder.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court entered an Order in February 2010 vacating 
the June 2009 Board decision and remanding the case to the 
Board for compliance with the Joint Motion for Remand.  


FINDING OF FACT

The Veteran sustained a chronic low back strain during 
military service and current lumbosacral disc pathology, 
suspected even during military service, cannot be 
disassociated from the chronic low back strain.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id. 

Here, the Veteran was provided such notice by RO letter of 
May 2004, prior to the August 2004 rating decision which is 
appealed.  The RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claim for service connection, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  

Subsequently, letters of March 2006 and February 2007 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Then, the May 2009 
Supplemental Statement of the Case (SSOC) readjudicated the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of February 2007 
and March 2009 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's August 2006 Board hearing, along with various 
statements provided by the Veteran and his representative, on 
his behalf.  Following remand of the case to the Board, he 
was notified that he could submit additional evidence and did 
so in the form of a March 2010 statement from a private 
physician.  

No additional RO action to further develop the record is 
warranted.   

In April 2010 the Veteran alleged that he had requested 
copies of VA records from the New Orleans, Louisiana, VA 
Medical Center of January and February 2008 be provided to 
him but that he had not yet received those records, even 
though he had made the request in July 2009.  He desired that 
those same records be made a part of his appeal record.  

As to this, in light of the favorable outcome contained in 
this decision, no further evidentiary assistance need be 
provided to the Veteran.  

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Background

The Veteran's service treatment records show multiple 
complaints of low back pain starting around February 1977, 
after the Veteran was lifting at work (apparently in late 
1976).  Provisional diagnoses entered during service include 
low back pain and low back pain secondary to pes planus.  
Diagnoses and assessments included low back pain, chronic low 
back pain, possible herniated lumbar disc, muscle spasm, low 
back sprain, lumbosacral strain, and chronic and acute 
lumbosacral strain.  In June 1979, a physician stated that 
the Veteran sat in a slumped posture and suggested that the 
Veteran was sure to get a backache if he sat in a slumped 
posture for long hours.  Multiple lumbar spine X-rays taken 
during service were reportedly normal.  The Veteran declined 
a separation examination and the military determined that one 
was not needed. 

The Veteran initially submitted a claim seeking service 
connection for a low back disorder in September 1979.  In 
February 1980, the RO determined that the Veteran failed to 
prosecute his claim, and denied it.

The Veteran sought to reopen his claim in November 1983.  
Service connection for a "back condition," characterized by 
the RO as "low back sprain, low back pain due to poor 
posture," was denied by the RO in January 1984, when the RO 
found that the service medical records indicated that the 
Veteran suffered from a low back sprain in February 1977, 
which later resolved.  The RO concluded that the Veteran's 
in-service low back strain was acute and transitory, and that 
low back pain attributable to poor posture was considered a 
constitutional or developmental abnormality and, as such, not 
a disability under the law.  In effect, the RO denied the 
Veteran's claim because an acquired current low back disorder 
did not exist.  The Veteran was notified of this decision in 
February 1984 and did not appeal.  Therefore, the January 
1984 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103. 

The Veteran sought to reopen his claim in March 2004, 
claiming to have had back problems since he incurred back 
injuries during his period of service. 

More recently, a lumbar spine X-ray in October 2004 showed no 
abnormalities.  A November 2004 MRI showed mild disc 
degeneration and mild facet arthrosis at L4-51, and a small 
central disc protrusion, facet arthrosis with mild central 
narrowing, and mild right-sided foraminal stenosis at L5-S1.  
A progress note from that month lists a bulging disc at L5-S1 
in the assessment.  Another progress note from November 2004 
lists lumbosacral strain as an assessment. 

The Veteran had a private neurosurgical consultation in 
January 2005 where he reported low back and bilateral lower 
extremity pain, which originally started during his service 
in the 1970s after a low back injury.  The physician noted a 
subacute history over the past several years of increasing 
low back and bilateral lower extremity pain.  The physician 
noted the MRI findings from November 2004 and performed 
physical and neurological examinations.  His impression was 
that the Veteran had a history of low back pain and that the 
left lower extremity pain did not appear to be radicular in 
nature.  He also explained that the low back pain was chronic 
and most likely musculoskeletal in origin.  The neurogenic 
pain was not consistent with a herniated disk or neural 
foraminal narrowing.  

At his August 2006 hearing the Veteran submitted certain 
private medical evidence.  He testified that no physician had 
related his current back problems to his military service.  
See page nine of hearing transcript.  

A February 2007 note written on a prescription pad, 
apparently from one of the Veteran's private physicians, 
states that the Veteran had been treated for lumbosacral 
strain over a long period of time and an MRI showed positive 
herniated nucleus pulpous in the past. 

The Veteran was afforded a VA examination in February 2007. 
The examiner diagnosed degenerative disc disease of the 
lumbar spine but did not opine as to the etiology of this 
disorder.

In a February 2007 statement the Veteran's wife stated that 
she had known him since 1988.  She had witnessed his having 
frequent pain.  He had been unable to do housework, lawn work 
or other physical work without being laid up for long periods 
of time.  He had been off of work for a month due to back 
pain and there had been other times when he had been off work 
for several days.  

The Veteran was afforded another VA examination in March 
2009.  The diagnosis at that time was small herniated L5-S1 
disc within past decade.  The examiner opined that the 
present condition was not caused by or a result of military 
service.  He explained that at this point in time if the back 
disability was due to service, one would see degenerative 
joint disease and evidence of longstanding disc changes on X-
rays, which were not seen even in the MRI of 2004, which 
would have been 27 years post onset; time enough for 
secondary changes to show if the problem began in 1977.  

In a March 2010 statement a private physician, Dr. T. E. M, 
reported that the Veteran had an inservice injury and that it 
was as likely as not that the injury led to chronic back 
problems.  In the past the Veteran had been followed by VA 
for this and it had been suggested to the Veteran that he 
return to VA regarding this matter.  

IV. Analysis

It need not be demonstrated that the Veteran had both a 
chronic disease during service and that he had continuity of 
symptomatology after service.  Rather, if it is shown that he 
had a chronic disease during service, no more is required.  
On the other hand, if it is not shown that he had a chronic 
disease or chronic residuals of an injury sustained during 
service, then continuity of symptomatology after service is 
required.  These are alternative evidentiary methods of 
establishing entitlement to service connection.  38 C.F.R. 
§ 3.303(b); Mense v. Derwinski, 1 Vet.App. 354, 356 (1991).  

The evidence of record clearly establishes that the Veteran 
was treated for low back symptomatology during service and 
that he now has a current low back disorder, most recently 
diagnosed on VA examination in March 2009 as a small 
herniated L5-S1 disc.  The question, therefore, is whether he 
had this or other chronic low back disability during service 
or whether there is evidence of continuous postservice 
symptoms of such disability.  However, 38 C.F.R. § 3.303(b) 
does not require continuity of treatment, only continuity of 
symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

Here, the Veteran filed a claim for low back disability in 
September 1979, shortly after discharge from his military 
service.  The claim was denied because of a failure to 
prosecute the claim but he related within the claim that he 
had continued to have low back pain.  He again filed a claim 
in 1983, and when it was denied in 1084 it was found that he 
had an acute and transitory inservice low back strain and 
that low back pain due to poor posture was considered to be a 
constitutional or developmental abnormality.  While at the 
time of the 1984 denial there was no evidence of treatment, 
the Board again notes that continuity of treatment is not 
required.  However, the very fact that he filed claims in 
1979 and 1983 indicate that he continued to have back pain, 
as he specifically stated in his 1979 claim.  Moreover, his 
wife has attested to his having had chronic low back pain 
since 1988.  Even recent treatment records reflect that the 
Veteran continues to attribute his current low back 
disability to his military service.  In other words, he has 
indicated that he has had chronic, even if fluctuating, low 
back pain since military service.  

The March 2009 VA examiner's opinion indicated that if the 
Veteran's current herniated L5-S1 disc had occurred during 
service, X-rays should have detected both arthritis and disc 
changes.  In this regard, the Joint Motion for Remand noted 
that the March 2009 VA examiner's opinion did not comment on 
whether the Veteran's other diagnosed back conditions were 
related to service, or whether they were a part of the 
condition that was diagnosed, i.e., a herniated L5-S1 disc 
within the past decade.  As to these matters, the Board must 
note that a herniated lumbar disc was diagnostically 
suspected during service and that the Veteran then had muscle 
spasm, which is consistent with both a muscle strain and with 
disc pathology.  The 2009 VA examiner did not address whether 
the Veteran had a chronic low back strain during service or 
otherwise comment upon the significance that disc pathology 
was suspected during service or the muscle spasm during 
service.  With the favorable resolution of doubt, the Board 
finds that, in light of the evidence of continuity of 
symptoms after service, that the Veteran did have a low back 
strain during service.  Moreover, since disc pathology was 
suspected during service, about 30 years prior to the 2009 VA 
examination (and, again, was a matter not commented upon by 
the 2009 VA examiner), that current disc pathology cannot be 
disassociated from the low back strain which was incurred 
during and had remained chronic since the Veteran's military 
service.  

Accordingly, service connection for a low back disorder is 
warranted.  


ORDER

Service connection for low back disorder is granted.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


